Case 20-68627-pwb   Doc 4   Filed 08/01/20 Entered 08/01/20 13:45:34   Desc Main
                            Document      Page 1 of 7
Case 20-68627-pwb   Doc 4   Filed 08/01/20 Entered 08/01/20 13:45:34   Desc Main
                            Document      Page 2 of 7
Case 20-68627-pwb   Doc 4   Filed 08/01/20 Entered 08/01/20 13:45:34   Desc Main
                            Document      Page 3 of 7
Case 20-68627-pwb   Doc 4   Filed 08/01/20 Entered 08/01/20 13:45:34   Desc Main
                            Document      Page 4 of 7
Case 20-68627-pwb   Doc 4   Filed 08/01/20 Entered 08/01/20 13:45:34   Desc Main
                            Document      Page 5 of 7
Case 20-68627-pwb   Doc 4   Filed 08/01/20 Entered 08/01/20 13:45:34   Desc Main
                            Document      Page 6 of 7
Case 20-68627-pwb   Doc 4   Filed 08/01/20 Entered 08/01/20 13:45:34   Desc Main
                            Document      Page 7 of 7
